Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits to this instant application filed on 24 November 2020 in which claims 1-16 are pending. Claims 1 and 14 are independent. Claims 2-13 and 15-16 are dependent.

Claim Objection
Claim 8 is objected to because of the following informalities:  it is unclear if posture of the patient is acquired simultaneously by all of the means cited in the claim or just by one of the cited means. In absence of the clarity, it will be assumed that only one of the means claimed to be used for the acquisition of the patient’s posture for applying prior art.  Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckels (US-6,011,396, hereinafter Eckels).
Claim No
Claim Feature
Prior art
Eckels (US-6,011,396)

1
A method for performing a magnetic resonance (MR) measurement of an organ structure of a patient using a magnetic resonance imaging (MRI) system configured for imaging of the organ structure, the method comprising: 

Eckels discloses a method for performing a magnetic resonance (MR) measurement of an organ structure (head 46) of a patient (patient 44) using a magnetic resonance imaging (MRI) system (“magnetic resonance imager”, MRI, cf. Col. 1, line 7) configured for imaging of the organ structure (46), the method comprising: 


ascertaining a correct positioning of the organ structure of the patient for the MR measurement; 

Eckels discloses ascertaining a correct positioning of the organ structure of the patient for the MR measurement, (this step is routinely performed by a healthcare provider or a surgeon 36). 


ascertaining a correct positioning of the MRI system with regard to the positioning of the organ structure of the patient; 

Eckels discloses ascertaining a correct positioning of the MRI system with regard to the positioning of the organ structure of the patient, (healthcare provider or a surgeon 36 positions the magnets 14, 16 around the head 46 of the patient 44 for imaging the head, cf. abstract and other places in the text in Eckels, cf. col. 3 and lines 25-30).


selecting a MR scanning protocol for performing the MR measurement of the organ structure; 

Eckels discloses selecting a MR scanning protocol for performing the MR measurement of the organ structure (selecting a protocol is routinely performed the healthcare provider or a surgeon 36 for performing imaging). 


adjusting a spatial coverage of the MR measurement with regard to the organ structure to be imaged; and 

Eckels discloses adjusting a spatial coverage of the MR measurement with regard to the organ structure to be imaged (this is routinely performed by the healthcare provider or a surgeon 36 so that desired portion of the patient body is imaged, e.g. head 46). 


performing the MR measurement to acquire MR image data of the organ structure.
Eckels discloses performing the MR measurement to acquire MR image data of the organ structure (Eckels images the patient body part e.g. head 46 by using the “magnetic resonance imager”).

Eckels describes the magnetic resonance imager (MRI) to assist a surgeon in performing a surgical operation which involves all the method steps of claim 1.

2
The method according to claim 1, wherein the ascertaining of the correct positioning of the 
head 46) of the patient comprises adjusting a position of (positioning magnets 14, 16 in Eckels requires adjusting as claimed) at least a part of a magnetic field generator (permanent magnets 14, 16) of the MRI system. 
Eckels describes the MRI to assist a surgeon in performing a surgical operation which involves all the method steps of claim 2.


The method according to claim 2, wherein the ascertaining of the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprises: acquiring a sensor signal indicative of a current relative position between the organ structure and at least one reference point of the MRI system; and determining a required modification to the positioning of the MRI system based on the sensor signal indicative of the current relative position between the organ structure and the at least one reference point of the MRI system, wherein the position of the at least one part of the magnetic field generator is adjusted based on the required modification.

Eckels discloses the method according to claim 2, wherein the ascertaining of the correct positioning of the MRI system (MRI including magnets 14, 16) with regard to the positioning of the organ structure (head 46) of the patient (patient 44) comprises: acquiring a sensor signal indicative of a current relative position between the organ structure and at least one reference point of the MRI system (healthcare provider 36 uses visual display or indicator 38 to properly position the patient head 46 relative to the magnets, cf. col. 3, lines 25-30 which means Eckels acquires sensor signal as claimed); and determining a required modification to the positioning of the MRI system based on the sensor signal indicative of the current relative position between the organ structure and the at least one reference point of the MRI system (healthcare provider 36 determines by using the visual display or indicator 38 whether or not the position of the head 46 needs modification), wherein the position of the at least one part of the magnetic field generator is adjusted based on the required modification (healthcare provider 36 positions the magnets 14, 16 at a proper place by using the visual display or indicator 38 which requires adjusting the position/orientation of the magnets 14, 16, also to be understood Eckels performs imaging for assisting in a surgical operation which requires adjusting position of the magnets 14, 16 as needed from time to time depending on the desired field of view).

4
The method according to claim 2, wherein the ascertaining of the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprises: acquiring information indicative of a physical characteristic of the patient and/or an imaging situation; and determining a required modification to the positioning of the MRI system based on the physical characteristic of the patient and/or the imaging situation, wherein the position of the at least one part 
The claim (claim 4) is met by Eckels as the document details imaging a specific area of interest of the patient using the “magnetic resonance imager” in assisting a surgeon in a surgical operation which requires all the steps of the claimed method. Eckels describes blood vessel of the patient to be made visible to the surgeon by using the visual display 39, and in this case, the blood vessels can be the equated claimed physical characteristics of the patient, cf. col. 4 and lines 57-64.



5
The method according to claim 2, wherein the ascertaining of the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprises: performing a localizer measurement to acquire localizer image data of the patient; and detecting a landmark within the localizer image data, the landmark being a tooth and/or an eye of the patient, wherein the position of the at least one part of the magnetic field generator is adjusted based on the detected landmark.
Eckels discloses features of claim 5 when it visualizes surgeon’s positioning of surgical devices or sensors within the body such as vein or artery and implantation of medical devices into the patient, cf. col. 4, lines 46-64.

The visualized surgical devices or sensors or the artery or vein or any other body parts within the patient’s body can be equated to the claimed landmark. Eye and tooth are located in the head area of the patient (head is deemed anything above the neck of the patient) which the surgeon operates on and therefore, these features fall within the purview or scope of Eckels.

Visualizing surgical devices or sensors or the artery or vein or any other body parts within the patient’s body can be deemed to meet the claimed localizer image data. 



6
The method according to claim 2, wherein the organ structure is at least one tooth or at least one eye of the patient, the ascertaining of the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprising: acquiring optical image data, via an optical sensor, of the at least one eye and/or a jaw region including the at least one tooth, wherein the position of the at least one part of the magnetic field generator is adjusted based on the acquired optical image data.

Eckels meets claim 6 because surgeon’s eye can be equated to an optical sensor which acquires visual images of the head area that includes patient’s eye and jaw region when he/she operates on patient’s head area.
7
The method according to claim 1, wherein: a sensor signal indicative of a position and/or posture of the patient is acquired; and the adjusting of the spatial coverage of the MR measurement with regard to the organ structure to be imaged comprises: an iterative adjustment of a field of view of the MR measurement based on a body model of the patient and the sensor signal indicative of the position and/or posture of the patient.

Eckels meets claim 7, when the surgeon 39 adjusts the position of the magnets 14, 16 from time to time as understandably a posture of the patient changes he/she progresses with the surgical operation.
8
The method according to claim 7, wherein the sensor signal indicative of the position and/or posture of the patient is acquired via: an optical sensor, a distance sensor, a position sensor, a pressure sensor, and/or a thermal sensor.


Eckels meets claim 8, because the healthcare provider or surgeon 39 sees the patient and his/her posture when the surgeon 39 performs the surgical operation, the surgeon is deemed not to be blindfolded. 
Surgeon’s eye is an optical sensor. Further, the surgeon sees the patient therefore, the surgeon can see the patient’s head with two eyes i.e. the surgeon 39 acquires a stereoscopic view of the patient’s head and it is well-known that stereoscopic view provides a sense of a distance, the surgeon can touch the patient so, the surgeon can a sense a pressure or temperature.



The method according to claim 1, further comprising: performing a localizer measurement for acquiring localizer image data of the patient, wherein a landmark is detected in the localizer image data, the landmark being a tooth and/or an eye of the patient, and wherein the adjusting of the spatial coverage of the MR measurement with regard to the organ structure to be imaged is carried out based on the landmark in the localizer image data.

Eckels meets claim 9, see treatment of claim 5 above.
10
The method according to claim 1, further comprising: performing a localizer measurement for acquiring localizer image data of the patient, the organ structure being segmented in the localizer image data, wherein: the spatial coverage of the MR measurement is automatically adjusted based on a position of the organ structure within the localizer image data in response to the organ structure being completely captured within the localizer image data, and a subsequent localizer measurement configured to acquire subsequent localizer image data is performed in response to at least a part of the organ structure is positioned outside of the localizer image data, the spatial coverage of the MR measurement being automatically adjusted based on a position of the organ structure within the subsequent localizer image data.

As to automating adjusting MR measurement, it must be said that mere automating a manual process is not patentable according to US practice, cf. MPEP 2106.05(a).

“iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);”

Eckels provides MR measurement of the patient’s head when positions of the magnets 14 and 16 are adjusted and mere automation of the MR measurement without additional means is not deemed to be patentable. The claim does not provide any new structural means to do so. 


11
The method according to claim 1, wherein: the organ structure is at least one tooth or at least one eye of the patient, optical image data of the at least one eye and/or a jaw region including the at least one tooth being acquired via an optical sensor, and the spatial coverage of the MR measurement with regard to the at least one tooth or the at least 


12
The method according to claim 7, wherein the spatial coverage of the MR measurement with regard to the organ structure to be imaged is adjusted by modifying a position of the at least one part of the magnetic field generator.

Claim 12 is met by Eckels which describes MR imaging during a surgical operation.
13
The method according to claim 1, further comprising: providing guidance to the patient with regard to the MR measurement, wherein: a position of the patient is analyzed based on a sensor signal indicative of a current relative position of the organ structure and the MRI system, and the guidance to the patient comprises providing visual and/or audible information on at least a posture of the patient based on the analyzed position of the patient.

Claim 12 is met by Eckels which describes MR imaging during a surgical operation.
14
A magnetic resonance imaging (MRI) system, comprising: a scanner configured for imaging an organ structure of a patient; and a processor configured to: ascertain a correct positioning of the organ structure of the patient for a magnetic resonance (MR) measurement; ascertain a correct positioning of the scanner with regard to the positioning of the organ structure of the patient; select a MR scanning protocol for performing the MR measurement of the organ structure; adjusting a spatial coverage of the MR measurement with regard to the organ structure to be imaged; and controlling the scanner to perform the MR measurement to acquire MR image data of the organ structure.

Claim 14 is met by Eckels, see Figs. 1-9, see, treatment of claim 1 and further detailed explanations deemed unnecessary.
15
A computer program which includes a program and is directly loadable into a memory of the MRI system, when executed by a processor of the MRI system, causes the processor to perform the method as claimed in claim 1.


16
A computer program which includes a program and is directly loadable into a memory of the MRI system, when executed by a processor of the MRI system, causes the processor to perform the method as claimed in claim 1.
Claim 16 is met by Eckels, see various places in Eckels where computer 100 is mentioned. Eckels mentions the computer 100 is programmed. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852